DETAILED ACTION
1.	This communication is in response to the Application filed on 4/11/2022. Claims 1-23 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bilger (US 6909921B1; hereinafter BILGER) in view of ANGELL (US 20120330654; hereinafter ANGELL), and further in view of Shouldice, et al. (US 20200386879; hereinafter SHOULDICE).
As per claim 1, BILGER (Title: Occupancy sensor and method for home automation system) discloses “A premises automation unit for a premises (BILGER, col. 3, line 20, a home automation system), the automation unit comprising:
a movement sensor for detecting movement in at least one room of said premises (BILGER, col. 3, line 22, The occupancy sensor includes a sensor for detecting motion in a room); 
an acoustic sensor for sensing sound in the at least one room and [ a model of mammal sounds ] (BILGER, col. 7, line 52, acoustic based sensors); 
an image sensor for imaging at least said at least one room and at least [ one image model of a human ] (BILGER, col. 11, line 67 – col. 12, line3, this allows a video picture from an area/room to be digitized and sent over the Home PNA network .. e.g. “Nanny watch”); and
a light sensor for sensing lights and at least one light model (BILGER, col. 8, lines 28-31, based upon the output of any of the four types of room sensors, the system's determination of .. the ambient light level <also read on the associated sensor and model> ..); and
a presence resolver to receive the output of said sensors and said models to [ determine a presence or absence of a mammal at least in said room ], said presence resolver comprising [ a neural network ] (BILGER, col. 7, lines 52-54, acoustic based sensors that detect the presence, movement .. of a person in the room).”
15BILGER does not explicitly disclose “a model of mammal sounds .. determine a presence or absence of a mammal at least in said room ..” 15However, the features are taught by ANGELL (Title: Identifying and generating audio cohorts based on audio data input).
In the same field of endeavor, ANGELL teaches: [0041] “Sound wave properties include, without limitation, the frequency, wavelength, amplitude, intensity, speed, and direction of a sound .. A type of sound may include, without limitation, a human voice talking, an animal sound, an engine sound, a baby cry, a door opening or closing, footsteps, water running, rain, sound of breaking or shattering, laughter, or any other types of sounds,” [0042] “An identification of a sound is an identification of a particular sound” and [0046] “attributes of the audio data may be used to identify sounds <also read on the associated models>.” ANGELL also teaches: [0039] “An audio analysis engine analyzes and processes the audio data .. voice recognition software, also referred to as speech recognition software.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ANGELL in a home automation system (as taught by BILGER) to provide sound detection for human sound and pet sound.
15BILGER in view of ANGELL does not explicitly disclose “15one image model of a human .. determine a presence or absence of a mammal at least in said room .. a neural network ..” However, the features are taught by SHOULDICE (Title: Detection and identification of a human from characteristic signals).
In the same field of endeavor, SHOULDICE teaches: [0029] “The control processor may be configured to activate a further sensor system based on an identification of a person or animal by the one or more sensors. The further sensor system may include a camera <read on image and the associated model>” and [0039] “The classification process may include any one or more of a neural network ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SHOULDICE in a home automation system (as taught by BILGER and ANGELL) to provide image detection for human image and pet image.
As per claim 2 (dependent on claim 1), BILGER) in view of ANGELL and SHOULDICE further discloses “15…………………………….wherein said light sensor senses illumination in the at least one room and wherein said neural network also comprises weights associated with said illumination to indicate that said room is dark (BILGER, col. 8, lines 28-31, based upon the output of any of the four types of room sensors, the system's determination of .. the ambient light level; SHOULDICE, [0039], The classification process may include any one or more of a neural network; [0191], model weights for a classifier).”
As per claim 3 (dependent on claim 1), BILGER in view of ANGELL and SHOULDICE further discloses “wherein said presence resolver comprises a cognitive unit to learn from at least its sensor data and to modify parameters of operation of said presence resolver (BILGER, col. 3, lines 24-26, a device for measuring ambient room temperature. The sensitivity is adjusted in response to the measured ambient room temperature <read on a ready mechanism applicable to any kind of resolver with any sensor and modifying parameters based on cognition result>. Also see Claim 2).”
As per claim 4 (dependent on claim 1), BILGER in view of ANGELL and SHOULDICE further discloses “also comprising an event resolver to control at least one piece of equipment in response to an output of said presence resolver (SHOULDICE, [0029], The control processor may be configured to activate a further sensor system based on an identification of a person or animal by the one or more sensors <read on event>).”
As per claim 5 (dependent on claim 4), BILGER in view of ANGELL and SHOULDICE further discloses “said event resolver comprising a self-learning model to learn from events produced by said presence resolver and to generate a new or a change of state for said at least one piece of equipment and/or to modify a scenario for said at least one piece of equipment based on event data from said presence resolver, and/or to proactively generate a scenario for said at least one piece of equipment based on said event data from said presence resolver (BILGER, col. 3, lines 24-26, a device for measuring ambient room temperature <read on ‘learning from events’ which can be interpreted broadly>. The sensitivity is adjusted in response to the measured ambient room temperature <read on ‘generate a new or a change of state for said at least one piece of equipment’ which can be broadly interpreted>. Also see Claim 4).”
 	As per claim 6 (dependent on claim 1), BILGER in view of ANGELL and SHOULDICE further discloses “comprising an alarm resolver to protect said premises (BILGER, col. 8, line 47, operation of the security alarm).”  
As per claim 7 (dependent on claim 1), BILGER in view of ANGELL and SHOULDICE further discloses “comprising a voice resolver operative on said acoustic sensor to generate a voice instruction (BILGER, col. 12, line 48, voice recognition algorithms that interpret user voice commands <read on to command any equipment or object>; col. 20, lines 10-11, speakers with voice synthesis algorithms that allow the central controller to “talk” to the user <read on generating a voice instruction>).” 
As per claim 8 (dependent on claim 1), BILGER in view of ANGELL and SHOULDICE further discloses “also comprising at least one of the following: a CO2 sensor for indicating a CO2 level; a thermometer for sensing an ambient temperature in the at least one room; and a humidity sensor for sensing a humidity level in the at least one room (BILGER, col. 3, lines 24-26, a device for measuring ambient room temperature <read on a thermometer>. Examiner’s Note: the applicant is requested to clarify if CO2 is a typo of CO). 
As per claim 10 (dependent on claim 1), BILGER in view of ANGELL and SHOULDICE further discloses “wherein said premises is at least one of: a building, a home, and an office (BILGER, col. 3, line 20, a home automation system).
As per claim 11, BILGER discloses “A security and automation unit operating on a premises (BILGER, col. 3, line 20, a home automation system; col. 8, line 47, operation of the security alarm), the security and automation unit comprising:
an acoustic sensor to sense sound at least in a space of said premises and at least [ one acoustic model of an unusual sound as defined by its duration, amplitude and frequencies ] (BILGER, col. 7, line 52, acoustic based sensors); 
a movement sensor to detect movement in said space and at least one movement model (BILGER, col. 3, line 22, The occupancy sensor includes a sensor for detecting motion in a room; col. 7, lines 52-54, acoustic based sensors that detect the presence, movement .. of a person in the room; col. 12, lines 60-61, Motion in some room may be cause for an alarm; col. 3, line 22, The occupancy sensor includes a sensor for detecting motion in a room); 
an image sensor for imaging at least said space and at least [ one image model of a human ] (BILGER, col. 11, line 67 - col. 12, line3, this allows a video picture from an area/room to be digitized and sent over the Home PNA network .. e.g. “Nanny watch”);
a CO2 sensor for indicating CO2 level (Examiner’s Note: the applicant is requested to clarify if CO2 is a typo of CO. Note that both CO2 and CO sensor/detectors are well-known and widely used); 
a light sensor for sensing lights and at least one light model (BILGER, col. 8, lines 28-31, based upon the output of any of the four types of room sensors, the system's determination of .. the ambient light level <also read on the sensor and the associated model> ..); and
a presence resolver to receive the output of said sensors and said models to [ determine a presence or absence of a mammal in said space ], wherein said presence resolver comprises [ a neural network ] (BILGER, col. 7, lines 52-54, acoustic based sensors that detect the presence, movement .. of a person in the room); and
an alarm resolver to receive the output of said sensors and said models to [ determine if said space has been invalidly entered ] and to activate an alarm and/or a piece of equipment when said determination is positive, wherein said alarm resolver comprises [ a neural network ] (BILGER, col. 8, line 47, operation of the security alarm).”
15BILGER does not explicitly disclose “15one acoustic model of an unusual sound as defined by its duration, amplitude and frequencies .. determine a presence or absence of a mammal in said space ..” However, the features are taught by ANGELL (Title: Identifying and generating audio cohorts based on audio data input).
In the same field of endeavor, ANGELL teaches: [0041] “Sound wave properties include, without limitation, the frequency, wavelength, amplitude, intensity, speed, and direction of a sound <also inherently include duration> .. A type of sound may include, without limitation, a human voice talking, an animal sound, an engine sound, a baby cry, a door opening or closing, footsteps, water running, rain, sound of breaking or shattering, laughter, or any other types of sounds ..,” [0042] “An identification of a sound is an identification of a particular sound” and [0046] “attributes of the audio data may be used to identify sounds <also read on the associated models>.” ANGELL also teaches: [0039] “An audio analysis engine analyzes and processes the audio data .. voice recognition software, also referred to as speech recognition software.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ANGELL in a home automation system (as taught by BILGER) to provide sound detection based on sound properties.
15BILGER in view of ANGELL does not explicitly disclose “15one image model of a human .. a neural network  .. to determine if said space has been invalidly entered ..” However, the features are taught by SHOULDICE (Title: Detection and identification of a human from characteristic signals).
In the same field of endeavor, SHOULDICE teaches: [0029] “The control processor may be configured to activate a further sensor system based on an identification of a person or animal by the one or more sensors. The further sensor system may include a camera” and [0039] “The classification process may include any one or more of a neural network ..” where neural network reads on classification to make determination on any task, such as to detect invalid entrance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SHOULDICE in a home automation system (as taught by BILGER and ANGELL) to provide image detection for home security monitoring.
As per claim 12 (dependent on claim 11), BILGER in view of ANGELL and SHOULDICE further discloses “wherein said neural network comprises one set of weights for when said alarm system is armed and a second set of weights for when said alarm system is not armed (BILGER, col. 8, line 47, operation of the security alarm; SHOULDICE, [0039], The classification process may include any one or more of a neural network; [0191], model weights for a classifier <where different weights can be used for a neural network under different operating conditions>)”
 As per claim 13 (dependent on claim 11), BILGER in view of ANGELL and SHOULDICE further discloses “wherein said alarm resolver comprises a cognitive unit to learn from at least its sensor data and to modify parameters of operation of said alarm resolver (BILGER, col. 3, lines 24-26, a device for measuring ambient room temperature <read on ‘learning from sensor data’ which can be interpreted broadly>. The sensitivity is adjusted in response to the measured ambient room temperature <read on a ready mechanism applicable to any kind of resolver with any sensor and modifying parameters based on cognition result>).”
As per claim 14 (dependent on claim 11), BILGER in view of ANGELL and SHOULDICE further discloses “also comprising a voice resolver operative on output of said acoustic sensor to generate a voice instruction (see Claim 7 rejections).”
As per claim 15 (dependent on claim 11), BILGER in view of ANGELL and SHOULDICE further discloses “also comprising an event resolver to analyze recorded changes in C02 levels to generate a change in at least one piece of equipment (BILGER, col. 3, lines 24-26, The sensitivity is adjusted in response to the measured ambient room temperature <read on a ready mechanism to generate a change in an equipment>. Examiner’s Note: the applicant is requested to clarify if CO2 is a typo of CO. Note that both CO2 and CO sensor/detectors <also read on recorded level changes> are well-known and widely used).”
As per claim 16 (dependent on claim 11), BILGER in view of ANGELL and SHOULDICE further discloses “also comprising an event resolver to control at least one piece of equipment in response to an output of said presence resolver and/or said alarm resolver (see Claim 4 rejections).”
 As per claim 17 (dependent on claim 16), BILGER in view of ANGELL and SHOULDICE further discloses “said event resolver comprising a self-learning model to learn from events produced by said presence resolver and/or said alarm resolver to generate a new or a change of state for said at least one piece of equipment and/or to modify a scenario for said at least one piece of equipment based on event data from said presence resolver, and/or to proactively generate a scenario for said at least one piece of equipment based on said event data (see Claim 5 rejections).”
As per claim 18 (dependent on claim 11), BILGER in view of ANGELL and SHOULDICE further discloses “wherein said premises is at least one of: a building, a home, and an office (see Claim 10 rejections).”
Double Patenting

3.	Independent claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 7 and 8 of U.S. patent 11300984 (original application 16/805943).
Dependent claims 2-3, 6 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 8-9, 10 of U.S. patent 11300984 (original application 16/805943).
Dependent claims 7, 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. 10579079 (original application 15/948098).
Dependent claim 8 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 15 of U.S. 10579079 (original application 15/948098).
Dependent claim 9 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 21 of U.S. patent 9939823 (original application 14/296561).
Dependent claim 10 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 17 of U.S. patent 10579079 (original application 15/948098) in view of SHOULDICE and BILGER.
Independent claim 11 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 10 and 11 of U.S. patent 11300984 (original application 16/805943).
Dependent claims 12-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 12-13 of U.S. patent 11300984 (original application 16/805943).
Dependent claim 18 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 17 of U.S. patent 10579079 (original application 15/948098) in view of SHOULDICE and BILGER.
Independent claim 19 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 17 of U.S. patent 10579079 (original application 15/948098) in view of SHOULDICE.
Dependent claims 20, 21, 22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 18, 20, 21, respectively, of U.S. patent 10579079 (original application 15/948098) in view of SHOULDICE.
Dependent claim 23 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 17 of U.S. patent 10579079 (original application 15/948098) in view of SHOULDICE and BILGER.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG-TZER TZENG/	11/1/2022

Primary Examiner, Art Unit 2659